06/30/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0060


                                        DA 20-0060
                                                                               FILED
 STATE OF MONTANA,                                                             JUN 3 0 2020
                                                                             Bowen Greenvv000
                                                                           Clerk of Supreme
              Plaintiff and Appellee,                                                       Court
                                                                              State nf Montana



       v.                                                             ORDER

 MICHAEL LEE CAMERON,

              Defendant and Appellant.


      In a February 6,2020 Order, this Court granted Michael Lee Cameron's Motion for
Appointment of Counsel. On March 5, 2020, Chad M. Wright of the Appellate Defender
Division filed a Notice ofAppearance. Before this Court is Cameron's"Motion to Proceed
Pro Se."
       Cameron requests that his counsel be removed from representation in this appeal.
Cameron further requests that all documents pertaining to this appeal be transferred from
Mr. Wright to Cameron. He notes that this above caption should be changed to reflect his
initials because he is a natural person and not a corporation.
       We decline to alter Cameron's narne in this caption. M.R. App.P. 2(4). Cameron is
entitled to the appointment ofcounsel for his direct appeal. Section 46-8-104(1)(d), MCA.
"However,'the right to assistance ofcounsel does not grant defendants the right to counsel
of their choice."' State v. Dethman, 2010 MT 268, ¶ 15, 358 Mont. 384, 245 P.3d 30
(internal citations omitted).      Moreover, "Where is no constitutional right to
self-representation on the initial appeal as of right."          Martinez v. Ct. of Appeal,
528 U.S. 152, 155, 120 S. Ct. 684, 687 (2000) (citing Faretta v. Cal., 422 U.S. 806,
95 S. Ct. 2525 (1975) (internal citation omitted)). Contrary to his request, Cameron
possesses no right to represent himself in his appeal of the Yellowstone County
District Court's Order of Revocation and Imposition of Sentence. Cameron has not
established good cause to remove counsel.
      This Court cautions Caineron to refrain from filing pleadings on his own behalf
while represented by counsel in an appeal. M. R. App. P. 10(1)(c). Accordingly,
       IT IS ORDERED that Cameron's Motion to Proceed Pro Se is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Michael Lee Cameron personally.
      DATED this5 6 day ofJune, 2020.




                                                            Chief Justice




                                                              Justices




                                           2